(Por la corte, a propuesta del
Juez Asociado Señor Hutchison.)
Vista la moción que antecede sobre desestimación de la presente apelación, sin asistencia de las partes, leída la mo-ción del promovente radicada en el mismo día de la vista de la moción sobre desestimación, sin haberse notificado a la parte contraria, en la que se solicita permiso para radicar un alegato dentro de un período de cinco días sobre los mé-ritos de la dicha moción para desestimar el recurso, exami-nado el alegato del apelante y no apareciendo por su faz claramente frívola la apelación referida, no ha lugar, por ahora, a la desestimación solicitada.